Title: [December 1769]
From: Washington, George
To: 




Decr. 1. Dined at Mrs. Campbells with the Speaker, Treasurer & other Company. Mrs. Washington & Childn. Dined at the Attorneys. Myself & J. P. Custis suppd at Mrs. Campbells.
 


2. Mrs. Washington & children, myself, Colo. Basset, Mrs. Basset & Betcy Bassett all Eat Oysters at Mrs. Campbells abt. One oclock and afterwards went up to Eltham.


   
   The burgesses once more adjourned until 11:00 A.M. Monday. Before the family left town, GW paid Miss P. Davenport £3 3s. 8d. for clothing furnished

   Patsy and Mrs. Washington. He also paid 3s. for postage and gave Jacky £1 in cash. Mrs. Washington and Patsy had received spending money earlier in the week (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 311–12; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299; receipt from Davenport, 2 Dec. 1769, ViHi: Custis Papers).



 


3. At Eltham all day.
 


4. Returnd to Town and dined at Mrs. Campbells. Spent Eveng. there also witht. Supg.


   
   Mrs. Washington and the children remained at Eltham. In town GW bought an ornamental comb for Patsy at John Carter’s store on Duke of Gloucester Street (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299; custis account bookGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.).



 


5. Dined at Mrs. Campbells & spent the Evening there without supping—in.

   
   
   GW on this date paid Alexander Craig, a Williamsburg saddler, 9s. 6d. on his own account and 16s. for Jacky (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299; receipt of Craig, 10 and 30 Nov. 1769, ViHi: Custis Papers). In the House of Burgesses, GW and Richard Henry Lee of Westmoreland County were ordered to prepare “a Bill for clearing and making navigable the River Potowmack, from the great Falls . . . up to Fort Cumberland” (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 314).



 


6. Dined at Mr. Cockes & spent the Eveng. there.
 


7. Dined at Mrs. Campbells & the Evening spent in my Room.
 


8. Dined at Mrs. Campbells & was engagd. at Charltons abt. Colo. Moore’s Lotty. the Evg.


   
   Bernard Moore, of Chelsea in King William County, was forced to raffle all his property in a lottery to pay his debts, part of which were owed to the administrators of Speaker John Robinson’s estate (maysDavid John Mays. Edmund Pendleton, 1721–1803: A Biography. 2 vols. Cambridge, Mass., 1952., 1:144, 182, 205–6). GW was a manager for the lottery.


   
   
   In the House of Burgesses today Richard Henry Lee introduced the Potomac navigation bill (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 322).



 


9. Dined at Mrs. Campbells and suppd there with the speaker &ca.
 


10. Dined at the Speakers & spent the Evening in my own Room.


   
   Today being Sunday, the burgesses did not meet. GW recorded under this date the payment of 7s. 6d. to Benjamin Bucktrout, Williamsburg cabinetmaker and merchant, for repairing a coach house belonging to the printer William Rind (d. 1773). GW may have kept his new chariot there while he was in town (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299).




 


11. Dined at Mr. Wythes—and the Eveng. Spent in my own Room.
 


12. Dined at Mrs. Campbells and Spent the Evening in my own Room.

   
   
   Dr. Sequeyra visited Patsy today and on 14 Dec., probably at Eltham (receipt of John de Sequeyra, 16 Dec. 1769, ViHi: Custis Papers; custis account bookGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond. and General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299). In the House of Burgesses, GW presented a petition on behalf of Daniel McCarty asking the burgesses to dock the entail on 2,000 acres of land McCarty had inherited from his grandfather and to put under entail in place of that land 1,000 acres in Fauquier County he had bought from his son-in-law Richard Chichester. GW and Richard Henry Lee were ordered to prepare a bill for that purpose (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 332–33; McCarty to GW, 6 Dec. 1769, DLC:GW).



 


13. Dined at Mrs. Campbells and went to the Ball at the Capitol.


   
   Today in the House of Burgesses, GW introduced Daniel McCarty’s bill, and the Potomac navigation bill was referred for study to a committee composed of GW, Richard Henry Lee, and the burgesses from Frederick and Hampshire counties. The house also approved an address to the king and a memorial to the governor recommending that the colony’s western boundary be changed by running a line from “the Western Termination of the North-Carolina line . . . to the River Ohio” (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 334–36). The ball was given in the evening by the burgesses for the governor, the council, and the ladies and gentlemen of the town, and the Capitol was illuminated for the occasion. Of the ladies who attended, “near one hundred, appeared in homespun gowns” to show their support of the nonimportation agreement. “It were to be wished,” William Rind’s Virginia Gazette observed the following day, “that all assemblies of American Ladies would exhibit a like example of public virtue and private oeconomy, so amiably united” (R and P&D, 14 Dec. 1769). GW paid £1 toward the subscription for this ball on 16 Dec. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299).



 


14. Dined at Mrs. Campbells & spent part of the Evening in drawing Colo. Moores Lottery.

   
   
   Richard Henry Lee today reported from the committee on the Potomac navigation bill that the committee had studied the bill and made several amendments to it. The house then approved the amended bill and ordered it to be engrossed for a final vote. However, no such vote was taken during this session, and the bill died for lack of further action (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 338).



 


15. Dined at the Attorney’s and went to Southalls in the Evening to draw Colo. Moores Lottery.


   
   James Barrett Southall (b. 1726) was at this time operating a tavern on Duke of Gloucester Street which he had leased from the heirs of its original proprietor,

Henry Wetherburn. Located in the block nearest the Capitol, the tavern had become very popular by 1760, when Wetherburn died, and it continued to have an excellent reputation under Southall, who took it over sometime before June 1767. An experienced innkeeper, Southall had been in business elsewhere in Williamsburg as early as 1757, when GW paid him for supper and club. He remained at the Wetherburn Tavern until 1771 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 35; gibbsPatricia Ann Gibbs. “Taverns in Tidewater Virginia, 1700–1774.” Master’s thesis, College of William and Mary, 1968., 196–97, 204–5).


   
   
   Daniel McCarty’s bill was on this day referred to a committee composed of all the burgesses from Westmoreland, Fairfax, Prince William, and Loudoun counties. The committee must have met immediately because before the house adjourned for the day Richard Henry Lee reported the committee had finished its work. The members had found the allegations of the bill to be true and had recommended an amendment to it. The amended bill was then approved by the house and ordered to be engrossed for a final vote (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 340–42).



 


16. Dined at Mrs. Campbells & drawg. Colo. Moores Lottery till 10 Oclock & then compleated it.

   
   
   GW was today given permission by the House of Burgesses to be absent for a week, and he paid most of his bills in town as if he intended to go home (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 343). The barber George Lafong was given £5 9s. 1d. to settle his account against GW, Jacky, and Patsy; James Craig, a Williamsburg jeweler, received £3 for two mourning rings bought for Harrison Manley and 2s. 6d. for repairing Jacky’s buttons; Anthony Hay was paid 14s. for three suppers and other expenses at the Raleigh; and Patsy’s medical bills were discharged: £10 15s. to Dr. Sequeyra and £2 13s. 3d. to Dr. William Pasteur, probably for medicines from his apothecary shop on Duke of Gloucester Street (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299; custis account bookGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.). Pasteur, who died in 1791, was the son of a Swiss immigrant. He had been apprenticed to a Williamsburg doctor at an early age and had opened his shop by 1759 (blantonWyndham B. Blanton. Medicine in Virginia in the Eighteenth Century. Richmond, 1931., 321–22). GW also paid Pasteur 6s. 4d. on his own account (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299).



 


17. Dined at the Palace and went up in the Afternoon to Colo. Bassetts.


   
   The burgesses did not meet today, Sunday. GW paid Mrs. Campbell’s account against him, Jacky, and Patsy, a total of £42 12s. 6d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299).



 


18. Came to Town again abt. 12 Oclock. Dind at Mrs. Campbells, & spent the Evening in my own Room a writing.

   
   
   GW apparently missed today’s meeting of the House of Burgesses, a very brief one (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 344–45).



 


19. Dined at Mrs. Campbells an hour after Candlelight & spent the Eveng. in my own Room.

   
   
   Daniel McCarty’s bill was passed today, and GW was ordered to take it to the council for approval (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 347). However, that approval was not forthcoming. The councillors used their prerogative to reject the bill without

      explanation, and it failed to become law (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 55–56). GW apparently attended the two remaining days of this session of the burgesses.



 


20. Dined at Mrs. Campbells and spt. the Evening in my own Room.


   
   GW today paid 8s. 3d. for “Barber & Washing” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299).



 


21. Dined at Mrs. Campbells & came up to Eltham after the House adjournd.


   
   Governor Botetourt was reluctant to let the burgesses go home at this time, despite the fact that they had sat six days a week for over six weeks. Apparently many matters remained to be considered. “The Inclination of this Assembly,” he told them today, “could alone have engaged me to have interrupted the Business of this Session; but as I understand that it is generally desired to adjourn over the Christmas Holidays, and not to meet again till the Month of May, I do direct both Houses to adjourn themselves to the 21st Day of May next” (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 355). Before GW left town, he paid Mrs. Campbell £1 10s. 6d. for his expenses at her place since 17 Dec. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299).



 


22. Sett of for home. Dined at Todds Bridge and lodgd at Hubbards.


   
   Jacky Custis had apparently returned to Boucher’s school before this date and was not with the family today.



 


23. Breakfasted at Caroline Ct. House and reachd Fredericksburg abt. 4 Oclock in the Aftern. ding. at Colo. Lewis.


   
   Caroline Court House was about halfway between Todd’s Bridge and Fredericksburg, but lay a few miles east of the main road (riceHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2:176 and pl. 117; Va. Gaz., R, 19 Oct. 1769). GW’s expenses there on this day were 8s. 9d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299). The chief tavern at the Court House had been established about 1733 by Samuel Coleman (1704–1748) and was now owned by his son Francis Coleman (d. 1771), a lawyer who served a term as a Caroline burgess 1769–70 (campbell [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 410–13; king [3]George H. S. King. “Some Notes on the Coleman Family of Caroline County, Virginia.” Virginia Magazine of History and Biography 54 (1946): 258–60., 258–59).



 


24. Went to Prayers, & dined afterwds. at Colo. Lewis. Spent the Evening with Mr. Jones at Julians.


   
   Edward Jones was Mary Ball Washington’s overseer at the Ferry Farm. Mrs. Julian kept a tavern on the main street of Fredericksburg until about 1777 (Va. Gaz., P&D, 9 July 1772, and D&H, 15 Aug. 1777).



 


25. Dined & spent the Evening at Colo. Lewis’s.


   
   GW today recorded winning £2 5s. at cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299).




 


26. Dined at Colo. Lewis & went over the River and lodgd at my Mothers.


   
   GW today paid 2s. 6d. to a barber and 3s. 9d. for having his chariot repaired (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299).



 


27. Dined and lodgd at Dumfries with Mr. Boucher & J. P. Custis who overtook us on the Road.


   
   Before GW left his mother he gave her £6 in cash (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 299).



 


28. Reached home to Dinner with Mr. Boucher & ca.
 


29. At Home all day.
 


30. Mr. Boucher went away. I Rid to My Mill with  Ball and agreed with [him] to Build here.

	
   
   GW had decided in the spring to replace his small plantation mill with a merchant mill which could manufacture large quantities of high-grade flour suitable for sale in the colony or for export to lucrative markets abroad (GW to Charles West, 6 June 1769, DLC:GW). By grinding his own wheat he might increase his profit from each year’s crop, and if he bought wheat from other farmers and sold flour ground from it, he could make even more money. The new mill was to be built downstream from the old one, near the point where narrow, shallow Dogue Run widened into navigable Dogue Creek, a convenient location for water transportation. But the exact site would not be determined until the terrain in the area had been thoroughly studied.



   
   The millwright was John Ball of Frederick County, who about this time was sending goods by wagon from the Shenandoah Valley to Falmouth (malone, 701). He was also probably the John Ball (1742–1806) who settled on Licking Run, Fauquier County, in 1771 (deed of James and Sarah Duff to John Ball, 2 April 1771, Fauquier County Deeds, Book 4, 158, Vi Microfilm). A son of William Ball (1718–1785) of Lancaster County, this John Ball married Sarah Ellen Payne in 1767 and later became a captain in the Fauquier militia (snoddyMrs. Allen B. Snoddy. “Ball Notes.” Virginia Magazine of History and Biography 23 (1915): 308–9., 308; gwathmeyJohn H. Gwathmey. Historical Register of Virginians in the Revolution: Soldiers, Sailors, Marines, 1775-1783. Richmond, 1938., 35). His eldest son, William, may have been the William Ball who was engaged to rebuild GW’s mill in 1791 (George Augustine Washington’s agreement with William Ball, 16 April 1791, DLC:GW).



 


31. At Home all day.
